 
 
I 
111th CONGRESS
1st Session
H. R. 1524 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2009 
Ms. Matsui introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To allow flood insurance coverage under the national flood insurance program for new structures designed to protect public safety that are located in special flood hazard zones. 
 
 
1.Short titleThis Act may be cited as the Public Safety Enhancement Act of 2009. 
2.Exception to prohibition of insurance for properties in violation of State and local laws regarding development in flood-prone areasSection 1316 of the National Flood Insurance Act of 1968 (42 U.S.C. 4023) is amended by inserting , other than a structure that is used in providing a public safety or first responder service, which shall include police and firefighting services, after for any property.  
 
